Appeals from an order of the Court of Claims (Richard E. Sise, J.), entered April 27, 2004. The order, among other things, granted those parts of the motions of claimants seeking partial summary judgment on the issue of liability on their respective Labor Law § 240 (1) claims and denied defendant’s respective cross motions seeking summary judgment dismissing the claims under Labor Law § 240 (1) and § 241 (6).
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., RJ., Green, Gorski, Pine and Lawton, JJ.